     6:19-cv-03300-TMC     Date Filed 01/19/21   Entry Number 72    Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA
                        GREENVILLE DIVISION

Tony Lee Brown,                     )
                                    )
                   Plaintiff,       )        Case No. 6:19-cv-3300-TMC
                                    )
vs.                                 )
                                    )                 ORDER
                                    )
Officer Fishburne, Officer Skipper, )
and Officer Fennell,                )
                                    )
                   Defendants.      )
                                    )

      Plaintiff Tony Lee Brown, proceeding pro se, brought this action under 42

U.S.C. § 1983, alleging that Defendants used unconstitutionally excessive force

against him while he was a pretrial detainee. (ECF No. 30). The case was referred to

a magistrate judge for all pretrial proceedings pursuant to 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2)(e) (D.S.C.). Now before the court is the magistrate

judge’s Report and Recommendation (“Report”), recommending that the court grant

the Defendants’ motion to dismiss Plaintiff’s official capacity claims. (ECF No. 57).

Defendants’ motion to dismiss, therefore, does not cover Plaintiff’s claims against

Defendants in their individual capacities.

      Plaintiff’s amended complaint does not indicate whether he is asserting claims

against the Defendants individually, in their official capacities, or both.
     6:19-cv-03300-TMC       Date Filed 01/19/21   Entry Number 72      Page 2 of 4




Accordingly, Defendants, out of an abundance of caution, moved to dismiss

Plaintiff’s action to the extent it was brought against them in their official capacities,

arguing that as deputy sheriffs they are entitled to Eleventh Amendment immunity

as arms of the State of South Carolina. (ECF No. 42-1 at 3–4). Additionally,

Defendants argued that deputy sheriffs acting in their official capacities are not

“persons” within the meaning of § 1983 and, therefore, are not amenable to suit

under § 1983 based on acts taken in their official capacities. Id. at 3.

      The magistrate judge agreed, concluding that because Defendants were

employed by the Charleston County Sheriff, they are entitled to Eleventh

Amendment immunity “to the extent the plaintiff has alleged claims for monetary

relief against them in their official capacities.” (ECF No. 57 at 3–4). The Report,

therefore, recommends that the court grant Defendants’ motion to dismiss Plaintiff’s

claims against them in their official capacities. Id. at 4. Plaintiff filed objections to

the Report that merely repeated his response to Defendants’ motion to dismiss,

asking that his action not be dismissed but not addressing the official capacity issue.

(ECF No. 59).

      The recommendations set forth in the Report have no presumptive weight, and

this court remains responsible for making a final determination in this matter.

Wimmer v. Cook, 774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423

U.S. 261, 270–71 (1976)).         The court is charged with making a de novo


                                            2
     6:19-cv-03300-TMC      Date Filed 01/19/21   Entry Number 72      Page 3 of 4




determination of those portions of the Report to which a specific objection is made,

and the court may accept, reject, modify, in whole or in part, the recommendation of

the magistrate judge or recommit the matter with instructions.            28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which

are not objected to—including those portions to which only ‘general and conclusory’

objections have been made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288

F. Supp. 3d 654, 662 (D.S.C. 2017). “An objection is specific if it ‘enables the

district judge to focus attention on those issues—factual and legal—that are at the

heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v. One Parcel

of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). Furthermore,

objections which merely restate arguments already presented to and ruled on by the

magistrate judge or the court do not constitute specific objections. See, e.g., Howard

v. Saul, 408 F. Supp. 3d 721, 726 (D.S.C. 2019) (noting “[c]ourts will not find

specific objections where parties ‘merely restate word for word or rehash the same

arguments presented in their [earlier] filings’”). In the absence of specific objections

to the Report, the court is not required to give any explanation for adopting the

magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200

(4th Cir. 1983)).


                                           3
     6:19-cv-03300-TMC      Date Filed 01/19/21   Entry Number 72   Page 4 of 4




      As noted above, Plaintiff’s objections to the Report merely rehash arguments

previously rejected by the magistrate judge. Additionally, the objections fail to

address the basis for the recommendations set forth in the Report. Accordingly, the

court reviews the Report for clear error, and, having reviewed the materials before

it along with the record, finds none.

      Therefore, the court ADOPTS the Report (ECF No. 57) and incorporates its

findings of fact and conclusions of law herein. The court GRANTS Defendants’

motion to dismiss (ECF No. 42). Plaintiff’s claims against Defendants in their

official capacities are hereby DISMISSED. Plaintiff’s claims against Defendants

individually continue in this action.

IT IS SO ORDERED.


                                              s/Timothy M. Cain
                                              United States District Judge
Anderson, South Carolina
January 19, 2021




                       NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          4
